345 F.2d 791
James BRACAMONTE, Appellant,v.UNITED STATES of America, Appellee.
No. 19611.
United States Court of Appeals Ninth Circuit.
May 20, 1965.

James Bracamonte, in pro per.
Cecil F. Poole, U.S. Atty., Rothwell B. Mason, Asst. U.S. Atty., Jerrold M. Ladar, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before MADDEN, Judge of the Court of Claims, and HAMLEY and KOELSCH, Circuit Judges.
PER CURIAM:


1
The district court did not err in denying the motion of James Bracamonte, made under 28 U.S.C. 2255 (1958), to vacate the sentence imposed upon him on April 13, 1962, following his conviction on a plea of guilty, to two counts of an indictment charging violations of 18 U.S.C. 495 (1958), forging a United States Treasury check.


2
Upon the appeal from the order denying that motion we therefore


3
Affirm.